UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7607


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW EUGENE BARRENTINE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00953-RBH-1; 4:15-cv-03953-RBH; 4:12-cv-00797-RBH)


Submitted:   February 25, 2016               Decided:    March 1, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew Eugene Barrentine, Appellant Pro Se.   Carrie Fisher
Sherard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Matthew    Eugene     Barrentine        seeks    to    appeal    the   district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as

unauthorized and successive.          The order is not appealable unless

a   circuit     justice       or     judge     issues        a     certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard        by     demonstrating        that

reasonable     jurists     would     find      that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on   procedural        grounds,        the     prisoner     must

demonstrate    both    that    the    dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Barrentine has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability and dismiss the appeal.                        We

dispense     with   oral    argument     because       the       facts   and    legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3